El Juez Asociado ¿?b'. MagLeaky,
emitió la siguiente opinión:
Habiéndose dirigido por correo ésta solicitud de Ha-beas Corpus al que suscribe, ,7 estando juramentada en forma, se le dá debida consideración.
.Los Hechos que el peticionario expresa para que se ex-pida el mandamiento no son suficientes-para justificar la expedición del mismo; ni muestra el peticionario la fecha *460en que empezó dicha prisión, y aún cuándo el término qtie á él se le exige cumplir fuera mayor que el que la ley per-mite no podría ser puesto en libertad mediante babeas corpus hasta tanto que no hubiera servido el término que la ley-prescribe:'.
De la petición-no hay medios para' determinar si ha cumplido ya dicho término, ó nó. Tampoco muestra la solicitud el nombre del Alcaide'la Cárcel de Ponce que tiene al prisionero bajo su custodia y el que le detiene, restringiéndole de su libertad; ni alega tampoco que sea desconocido, ni le describe de la manera que exige la sec-ción 470 del Código de Enjuiciamiento-Criminal.
No es necesario expresar la ley que regula este caso, y loara exponer los principios de derechos aplicables al mis-mo basta solo hacer referencia á la opinión en el caso de Guadalupe Andino, Ex parte, recientemente resuelto por esta Corte. -Se verá por esta resolución que- las Cortes Municipales se rigen por la sección 54 del Código de En-juiciamiento Criminal al imponer prisión por falta de pago de multa y costas, y no por la sección 322 de dicho Código.
Por las razones expresadas se deniega la. expedición del mandamiento de habeas corpus.